Name: Council Regulation (EEC) No 2180/84 of 25 July 1984 fixing for the 1984/85 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  economic policy;  plant product
 Date Published: nan

 No L 199 / 6 Official Journal of the European Communities 28 . 7 . 84 COUNCIL REGULATION (EEC) No 2180/84 of 25 July 1984 fixing for the 1984/85 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ('), as amended by Regulation (EEC) No 2990/78 (2), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 1 of Regulation (EEC) No 525/77 establishes a system of production aid for tinned pineapple processed from pineapples harvested in the Community ; whereas the object of such aid is to offset the difference between the Community offer price and the prices charged by third countries for tinned pineapple ; Whereas, under Article 3 of the said Regulation , the granting of such aid is subject to the payment to producers of fresh pineapples of at least a minimum price ; whereas that price must be fixed so as to ensure a fair remuneration to the producers concerned, Article 1 For the 1984/85 marketing year, the production aid for tinned pineapple referred to in Article 1 of Regulation (EEC) No 525/77 shall be 49,51 ECU per 100 kilo ­ grams including immediate packaging. Article 2 For the said marketing year, the minimum price referred to in Article 3 of Regulation (EEC) No 525/77 shall be 29,88 ECU per 100 kilograms . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1984 . For the Council The President J. O'KEEFFE (') OJ No L 73 , 21 . 3 . 1977, p . 46 . (2) OJ No L 357, 21 . 12 . 1978 , p . 1 .